



COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
    Layugan, 2015 ONCA 606

DATE: 20150909

DOCKET: C60614

Feldman, MacPherson, and Miller J.J.A

BETWEEN

Her Majesty the Queen

Respondent

and

Marlon Layugan

Appellant

Paul Calarco, for the appellant

Joanne Stuart, for the respondent

Heard: September 8, 2015

On appeal from the judgment of Justice Brian P. OMarra
    of the Superior Court of Justice, dated June 19, 2015, dismissing the
    application for
certiorari
and setting aside the committal order of
    Justice N. Kozloff of the Ontario Court of Justice, dated November 1, 2013.

ENDORSEMENT

[1]

The appellant, Marlon Layugan, finished his shift at Fiera Foods around
    midnight on December 14, 2011. He went to the parking lot and drove his car
    down a factory laneway. His car struck a 69 year old fellow employee wearing
    dark clothes. This accident was not the appellants fault.

[2]

The appellant stopped his vehicle. He did not get out of the vehicle.
    Several seconds later, the appellant drove down the laneway.

[3]

A tractor trailer that had paused as the appellants vehicle approached
    continued down the laneway. The tractor trailer struck the unconscious victim
    and dragged him almost 100 meters. When the driver noticed that his vehicle was
    not moving properly, he stopped and discovered the victims lifeless body stuck
    between the wheel and mud flap.

[4]

About one minute after leaving the scene, the appellant returned and
    accused the driver of the tractor trailer of killing the victim. Other
    employees arrived but were unable to revive the victim. The appellant left
    again, not waiting for the police to arrive and not telling anyone that he was
    the first driver to strike the victim.

[5]

After a preliminary inquiry, the appellant was ordered to stand trial on
    charges of failing to stop at the scene of an accident knowing that bodily harm
    had been caused to a person, unlawful act manslaughter, and criminal negligence
    causing death.

[6]

The appellant applied for
certiorari
to quash the order to
    stand trial on the manslaughter and criminal negligence charges. On June 19,
    2015, OMarra J. dismissed the application. The appellant appealed this
    decision. The appeal was expedited for hearing yesterday because the trial is
    scheduled to begin September 15, 2015.

[7]

The appellant contends that in upholding the committal the application
    judge committed three errors.

[8]

First, the appellant submits that the application judge erred by
    defining legal causation too broadly in the context of this case.

[9]

We do not accept this submission. The application judge properly applied
    the reasonably foreseeable approach set out in
R. v. Maybin
, [2012]
    2 S.C.R. 30. He said:

On the evidence presented on the preliminary hearing, it would
    be open to a jury to find that the conduct of the applicant was not so
    independent of the act of the truck driver that it was no more than part of the
    unfolding of events.

The conduct of the applicant in failing to stop and assist the
    victim in these circumstances was inherently dangerous. It carried with it the
    reasonably foreseeable consequence of immediate and substantial harm to the
    victim. The death of the victim occurred in the ambit of the risk created by
    the applicant. He ought to have reasonably foreseen such harm.

[10]

We
    agree with this analysis. The tractor trailer drivers act was a natural event
    and, therefore, closely tied to the theory of foreseeability: see
Maybin
,
    at para. 50.

[11]

Second,
    the appellant asserts that the application judge erred in applying a temporal
    connection test, rather than a control or direction test, to the issue of legal
    causation.

[12]

We
    disagree. This is not a control or direction case. The tractor trailer
    driver committed no intentional act. The appellants control or direction in relation
    to the tractor trailer driver is irrelevant.

[13]

Third,
    the appellant contends that the application judge erred in his interpretation
    of what could constitute wanton or reckless disregard in the context of the
    criminal negligence charge.

[14]

We
    do not accept this submission. In our view, in the circumstances of this case
    as described above, the application judge did not err in concluding that the
    appellants act (leaving the scene knowing that the victim was lying on the
    ground and that a moving tractor trailer was nearby) carried the reasonably
    foreseeable risk of immediate and substantial harm to the victim. Hence the
    committal for trial on the charge of criminal negligence causing death was
    appropriate.

[15]

The
    appeal is dismissed.

K.
    Feldman J.A.

J.C.
    MacPherson J.A.

B.W.
    Miller J.A.


